Citation Nr: 1333834	
Decision Date: 10/25/13    Archive Date: 11/06/13

DOCKET NO.  00-23 946	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a higher initial evaluation than the 30 percent assigned for degenerative disk disease of the cervical spine effective from September 26, 2003. 

2.  Entitlement to a higher initial evaluation than the 20 percent assigned for L5-S1 spondylosis with spondylolisthesis and sacroiliitis effective from September 26, 2003.

3.  Entitlement to a separate disability rating for radiculopathy, right lower extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran retired after 20 years of active service in July 1998. 

The appeal comes before the Board of Veterans' Appeals (Board) from a July 2000 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Commonwealth of Puerto Rico, which granted service connection for the disabilities on appeal.  The Board remanded the appeal in January 2004, February 2007, May 2010 and September 2012.  The case now returns to the Board for appellate review. 

By way of background, in its May 2010 decision, the Board issued a final determination as to the initial ratings assigned for the Veteran's service-connected cervical spine disability and low back disability prior to September 25, 2003.  In the May 2010 decision, the Board also assigned an initial rating of 30 percent for the Veteran's degenerative disk disease of the cervical spine, effective from June 11, 2001, which was effectuated by the RO in a November 2010 rating decision.  As such, the issues have been characterized as set forth on the front page of this decision.  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file associated with the appellant's claims.  A review of the documents in such file reveals that with the exception a July 2013 brief submitted by the Veteran's representative and additional VA treatment records, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

It appears that additional VA treatment records may have been added to the Virtual VA record after the most recent supplemental statement of the case (SSOC) issued in May 2013.  However, although it appears that these records are duplicative of records already associated with the claims file, in a June 2013 statement, the Veteran waived of RO consideration of any additional evidence.  38 C.F.R. § 20.1304(c) (2012).  

Since radiculopathy of the right lower extremity may be neurological symptom of the Veteran's low back disability, this issue is considered part and parcel of the issue on appeal.  In turn, the Board believes that this issue should also be viewed as being in appellate status and is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  From September 26, 2003, the Veteran's service-connected degenerative disc disease of the cervical spine has been manifested by subjective complaints of pain and severe limitation of motion of the cervical spine, but not ankylosis, severe recurring attacks, with intermittent relief, or incapacitating episodes of at least four weeks over the past 12 months

2.  From September 26, 2003, the Veteran's service-connected L5-S1 spondylosis with spondylolisthesis and sacroiliitis has been manifested by subjective complaints of pain and moderate limitation of motion of the lumbar spine, but is not productive of severe loss of range of motion of the lumbar spine; forward flexion limited to 30 degrees or less; ankylosis; severe lumbosacral strain; severe recurring attacks with intermittent relief; or incapacitating episodes of at least four weeks over the past 12 months.  



CONCLUSIONS OF LAW

1.  From September 26, 2003, the criteria for entitlement to an initial disability rating in excess of 30 percent for the Veteran's service-connected degenerative disc disease of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Code 5290 (effective prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

2.  From September 23, 2003, the criteria for entitlement to an initial disability rating in excess of 20 percent for the Veteran's service-connected L5-S1 spondylosis with spondylolisthesis and sacroiliitis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, § 4.71a, Diagnostic Code 5292 (effective prior to September 26, 2003), Diagnostic Codes 5235-5243 (effective from September 26, 2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist 

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R.  § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim.  Accordingly, notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

In the instant case, the Veteran's claims for higher ratings arise from an appeal of the initial evaluations following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further notice is needed under VCAA.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting her in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's post-service reports of VA treatment as well as VA examinations.  A review of Virtual VA claims processing system includes additional VA treatment records.  Moreover, the Veteran's statements in support of the claims are of record.  The Board has carefully reviewed such statements and concludes no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims.   

Additionally, for the time period at issue, the Veteran was afforded VA examinations in August 2004 and September 2010 to evaluate the severity of his service-connected cervical spine and low back disabilities.  Moreover, an addendum opinion was prepared in October 2012 to determine whether any changes had occurred since the September 2010 VA examination based on review of additional VA treatment records.  The Board finds that the VA examinations are adequate because, as discussed below, they were based upon consideration of the Veteran's pertinent medical history, his lay assertions and current complaints, and because they provide detail sufficient to allow the Board to make a fully informed determination.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. Brown, 6 Vet. App. 405, 407 (1994)).  Furthermore, the Veteran has not asserted, and the evidence does not show, that his symptoms have materially worsened since the most recent September 2010 evaluation as evidenced by the October 2012 addendum opinion.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Finally, the Board finds that there was substantial compliance with its prior remand directives.  A remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand order.  Stegall v. West, 11 Vet. App. 268 (1998).  Nonetheless, it is only substantial compliance, rather than strict compliance, with the terms of a remand that is required.  See D'Aries v. Peake, 22 Vet. App. 97, 104 (2008) (finding substantial compliance where an opinion was provided by a neurologist as opposed to an internal medicine specialist requested by the Board); Dyment v. West, 13 Vet. App. 141 (1999). 

In particular, the Board in its prior remands directed the RO to contact the Veteran to identify all VA and non-VA providers who had treated him for his cervical and low back disabilities, advise the Veteran of the changes in the criteria governing evaluation of spine disabilities from September 26, 2003, and afford him appropriate VA medical examinations and most recently an addendum opinion.  The only treatment records identified by the Veteran have been at the VA, which as noted above, have been obtained.  Moreover, in August 2010, the Veteran was sent notice advising him of the changes in the rating criteria as directed.    

Further, as noted above, on remand, the Veteran has been afforded VA examinations in August 2004 and September 2010 and most recently, an addendum opinion was obtained in October 2012 to address any changes since the September 2010 VA examination.  As discussed above, these examinations and opinion are adequate for appellate review.  Accordingly, the Board finds that there has been substantial compliance with the prior Board remand directives and, therefore, no further remand is necessary.  See Stegall, supra; D'Aries, 22 Vet. App. at 104 (2008).

Laws and Regulations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as in the instant case, the appeal arises from the original assignment of a disability evaluation following an award of service connection, the severity of the disability at issue is to be considered during the entire period from the initial assignment of the disability rating to the present time.  See Fenderson v. West, 12 Vet. App. 119 (1999).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Id. at 126.

The Board notes that during the pendency of the Veteran's appeal, VA promulgated new regulations for the evaluation of intervertebral disc syndrome, 38 C.F.R. § 4.71a, Code 5293, effective September 23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) (codified at 38 C.F.R. pt. 4).  Later, VA promulgated new regulations for the evaluation of the remaining disabilities of the spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 (Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The amendments renumber the diagnostic codes and create a general rating formula for rating diseases and injuries of the spine, based largely on limitation or loss of motion, as well as other symptoms.

When amended regulations expressly state an effective date and do not include any provision for retroactive applicability, application of the revised regulations prior to the stated effective date is precluded.  38 U.S.C.A. § 5110(g); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000.  Therefore, as each set of amendments discussed above has a specified effective date without provision for retroactive application, neither set of amendments may be applied prior to its effective date.  As of those effective dates, the Board must apply whichever version of the rating criteria is more favorable to the veteran.

The Board notes that the RO addressed the amendments in a September 2009 supplemental statement of the case (SSOC) as well as subsequent SSOCs.  Therefore, the Board may also consider these amendments without first determining whether doing so will be prejudicial to the Veteran.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

Under the previous rating criteria pertinent to the cervical spine, Diagnostic Code 5287 provided that ankylosis of the cervical spine warrants a 30 percent rating for favorable and a 40 percent rating for unfavorable.  Diagnostic Code 5290 stated that limitation of motion of the cervical spine is assigned a 10 percent rating for slight limitation of motion; a 20 percent rating for moderate limitation of motion; and a 30 percent rating for severe limitation of motion.  Further, under Diagnostic Code 5293, a 10 percent rating is warranted for mild intervertebral disc syndrome and a 20 percent rating is warranted when disability is moderate, with recurring attacks. A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief.  38 C.F.R. § 4.71(a) (prior to September 26, 2003).

Under the previous rating criteria for the lumbar spine, Diagnostic Code 5292, limitation of motion of the lumbar spine warrants a 20 percent rating for moderate limitation of motion, and a 40 percent rating for severe limitation of motion.  Under Diagnostic Code 5293, a 20 percent rating is warranted when disability is moderate, with recurring attacks.  A 40 percent rating is in order when disability is severe, characterized by recurring attacks with intermittent relief.  A maximum schedular rating of 60 percent is awarded when disability from intervertebral disc syndrome is pronounced, with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk, or other neurological findings appropriate to the site of the diseased disc, with little intermittent relief. 

Under Diagnostic Code 5295 for lumbosacral strain, a 20 percent rating is in order with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position.  A maximum scheduler rating of 40 percent is awarded when disability from lumbosacral strain is severe, with listing of whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion. 

The General Rating formula for Diseases and Injuries of the Spine provides for the disability ratings under Diagnostic Codes 5235 to 5243, unless the disability rated under Code 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, for diseases and injuries of the spine, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.  

Under the General Rating formula, ratings are assigned as follows: a 10 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height; a 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; a 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine; a 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or favorable ankylosis of the entire thoracolumbar spine; a 50 percent rating is awarded for unfavorable ankylosis of the entire thoracolumbar spine; and a 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes provides that incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months warrants a 10 percent evaluation and incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months warrants a 20 percent evaluation.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59 (2006); see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

The possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. §§ 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  See Mitchell, supra. 

Factual Background

The evidence of record has been thoroughly reviewed.  In sum, the record consists of VA treatment records, VA examinations and the Veteran's as well as his representative's statements.  In August 2004, the Veteran was afforded VA orthopedic and neurological examinations.  The Veteran reported radiating pain from the cervical spine to all of the back including the left leg associated with constant numbness of the heels, legs and knees.  He also referred to frequent numbness and cramping in the left arm.  The cervical pain was on and off and the low back was described as constant, which was moderate to severe in intensity.  Precipitating factors were physical activity and alleviating factors were the TENS unit, medications, lying flat on the floor and doing stretching exercises.  There was no history of fecal or urinary incontinence.  

He reported 10 acute flare-ups of cervicolumbar pain, which functionally impaired him and the pain lasted one to three days.  He did not use aids or assistive devices.  He reported eight falls in the past year, but no doctors were visited.  He could walk 10 to 15 minutes.  The Veteran was independent in his activities of daily living except he occasionally needed help with bathing and dressing due to pain.  He was unemployed.  He could not ride a bike, jog, do house chores or wash his car.  He could drive the car for 40 to 45 minutes without problems.  

On physical examination, he had normal cervicolumbar posture and gait.  Range of motion of the cervical spine was 40 degrees flexion, 30 degrees extension, 30 degrees left and right lateral flexion, and 60 degrees right and lateral rotation.  Range of motion of the lumbar spine was 40 degrees flexion, 10 degrees extension, 20 degrees left and right lateral flexion, and 20 degrees left and right lateral rotation.  Pain began on the last degree of testing.  He was additionally limited by pain, fatigue, weakness and lack of endurance following repetitive use of the cervical spine.  There was objective evidence of painful motion, spasm, weakness, tenderness, etc.  There was also objective evidence of painful motion on all movements of the thoracolumbar spine.  There was palpable lumbar spasm.  There was no weakness of the legs and muscle strength was 5/5.  There was tenderness to palpation in lumbar area.  There were no postural abnormalities of the thoracolumbar spine nor fixed deformities.  

Sensory examination revealed diminished pinprick and smooth sensation on left S1 dermatome of the foot.  There was no muscle spasm and normal muscle tone.  Muscle strength was normal except for both ankle dorsiflexor muscles showed strength at 4/5.  Reflexes were knee jerks 1+ bilaterally and ankle jerks 2+ bilaterally.  There was positive straight leg raising and Lasegue's sign bilaterally.  There was also positive Goldthwait's sign on the right leg.  There was no Hoffman or Babinski sign bilaterally.

Moreover, the examiner observed that no medical certificate had been issued for strict bed rest by a physician during the last year.  The Veteran indicated that he did not need medical certificates because he was not working, but had been verbally told to rest three days by a doctor on three occasions by his physician.  The examiner noted that EMG and EDX tests performed were negative for neuropathy or radiculopathy.  The examiner diagnosed L5-S1 (DJD) with spondylolisthesis grade I and sacroiliitis; degenerative disc disease C5-6, C6-7 of the cervical spine; degenerative joint disease of the cervical spine with herniated disc C5-6, C6-7; discogenic disease L5-S1; spondylolysis and spondylolisthesis grade I, L5-S1; bulging disc L3-4, L5-S1; and cervical radiculopathy secondary to degenerative disc disease.  The examiner opined that the Veteran would be limited to light duty work status in which he could not pull, push, lift or carry objects more than 10 pounds repeatedly on an eight work day.  He also could not be standing or sitting for more than two hours straight without taking 15 minute breaks.  Again, the examiner reiterated that there had been no incapacitating episodes.  

At the neurological examination, the Veteran described numbness and paresthesias in the left hand and foot.  The numbness was localized to the last three toes and also described pain in the left leg.  The numbness in the left hand was in all fingers.  Again, it was observed that the Veteran was unemployed, but was presently studying social work.  The symptoms suggested peripheral neuropathy to be verified by EMG.  Motor examination showed no atrophy, no loss of power and no fasciculations or involuntary movements.  Sensory examination showed decreased pinprick and touch in left foot.  There was no sensory deficit in upper extremities.  The deep tendon reflexes were normoactive in the upper extremities and rated +2; and hypoactive at the patellar level rated +1; and normoactive again at the Achillean level bilaterally.  No Hoffman's or Babinski's signs were observed.  The Veteran reported affection of all four extremities.  The Veteran had normal gait, speech and posture.  

A contemporaneous EMG of the upper extremities showed no evidence of radiculopathy, but rather findings were consistent with bilateral carpal tunnel syndrome.  An EMG of the lower extremities was normal with no evidence of neuropathy or radiculopathy.  The diagnosis was cervical and lumbar discogenic disease without electrodiagnostic evidence of radiculopathic complications at present.  The electrodiagnostic evidence of bilateral carpal tunnel syndrome, not related to the first diagnosis, and more likely than not due to repetitive microtrauma at wrist level.  

VA treatment records showed continuing complaints and treatment for cervical and low back pain.  A December 2003 record showed that the Veteran reported pain radiating into the legs and arms with numbness, loss of sensation and balance.  A March 2004 record showed 40 degrees cervical rotation, 15 degrees lumbar extension, 15 degrees lumbar side bending and 50 degrees lumbar flexion.  Decreased sensation in the right leg was observed and slight antalgic gait.  An April 2004 x-ray of the cervical spine showed degenerative spondylotic changes with muscle spasm.  An x-ray of the lumbar spine showed discogenic disease at L5-S1.  Follow up treatment records showed that the Veteran was referred for physical therapy.  Another treatment record in July 2004 showed that the lumbar spine exhibited tenderness on the cervical and lumbar paraspinal and 45 degrees flexion and 5 degrees extension.  A November 2005 record documented tense paralumbar muscles with no radiculopathy.  A December 2005 CT of the lumbar spine showed L5 bilateral pars defect and L5-S1 bilateral facet arthropathy.  A June 2007 record showed that the Veteran was unemployed.  He had studied social work through VA, but his job search had been unsuccessful.  
  
A September 2007 record showed that the Veteran presented again reporting pain.  On examination of the lumbar, there was decreased lumbar lordosis and limited flexion and extension with pain in the mid-lumbar area, but greater on left side.  There was marked tenderness with spasm.  Reflexes were normal and Babinski and Hoffman were negative.  Strength was 5/5 in the upper and lower extremities.  A contemporaneous x-ray of the cervical spine showed straightening of the spine in favor of muscular spasm or inflammatory changes; mild to moderate degenerative joint disease; and discogenic disease noted at C5-6 and C-7 levels.  An x-ray of the lumbar spine showed grade 1 spondylolisthesis at L5-S1 and pars defect was also suggested.  He was referred to physical therapy.  Physical therapy notation showed that the Veteran reported constant pain.  He was unable to wash his car or perform gardening.  He also reported needing occasionally help from his wife to dress.  Sensation was intact.  There was tenderness in the lumbar region.  Lower extremity strength was 5/5.  A December 2007 record documented some limitation on spine rotation.  Strength was 5/5.  No neurological deficits were found.  A December 2008 MRI of the cervical spine documented multilevel degenerative changes, which were worst at C5-6 where there was narrowing and compression of the cord as well as moderate spinal canal stenosis.  The MRI also showed straightening of lordosis as may be seen with muscle spasm versus positioning.   

A January 2009 neurology consult for complaints of increasing headaches showed that the Veteran had neurological deficits and surgery was indicated.  However, there were no sensory deficits and normal reflexes.  A March 2009 record showed tenderness over the cervical paraspinal and that sensation was grossly intact.  He exhibited functional neck active range of motion with discomfort.  Strength was 5/5 and DTRs were +1 and symmetric.  An October 2009 record showed no paralysis, involuntary movements or atrophy.  The Veteran had normal strength, reflexes and muscle tone.  Range of motion was adequate.  On sensory examination, the Veteran exhibited symmetric sensation to pinprick, temperature, light touch and vibration.  An August 2010 record observes that the Veteran was to begin studies to get his Masters in social work.  An August 2011 CT of the low back showed L5-S1 anterolisthesis secondary to bilateral L5 pars defects and marked bilateral foraminal narrowing.  There was also mild posterior concentric disc bulges from L3-4 through L5-S1.  Remaining treatment records throughout the course of the appeal continue to document complaints of cervical and low back pain.  

The Veteran was afforded another VA examination in September 2010.  The claims file and medical records were reviewed.  The Veteran reported pain level was 7/10 with radiation to the thoracic area.  The Veteran described a stabbing sensation with neck deviation.  The Veteran reported that his lumbar pain was constant with left leg radiation.  The pain was a 6/10.  The Veteran reported severe weekly flare-ups of both that lasted hours.  Precipitating factors for the cervical spine were computer use and long standing posture.  With respect to the lumbar spine, precipitating factors were long standing and sitting, and alleviating factors were rest.  The Veteran denied any urinary or fecal incontinence.  He reported erectile dysfunction, numbness and paresthesias, but denied weakness, falls or unsteadiness.  The examiner indicated that the Veteran's erectile dysfunction was not associated with this spine disabilities.  The Veteran also reported decreased motion, stiffness, spasm and pain.  The lumbar pain was constant, moderate and daily, which radiated into the left leg.  The left leg pain was described as numbness.  The cervical pain was moderate, constant and daily.  There was no radiation.  There were no incapacitating episodes.  He used a brace and was only able to walk 1/4 mile.  It was noted that the Veteran denied any incapacitating episodes during last year, except when hospitalized for cardiac issue and lumbar pain developed.  

On physical examination, lumbar flattening was observed, but no other abnormalities of the spinal curvature.  There was no cervical or lumbar spine ankylosis.  Posture showed that the pelvis tilted left, but head position was normal and symmetry was present.  There was no atrophy, guarding or weakness of the cervical spine or lumbar spine, but spasm, pain with motion and tenderness were present in both.  The muscle spasm and tenderness were severe enough to result in abnormal spinal contour or gait.  Range of motion of the cervical spine was 60 degrees flexion, 15 degrees extension, 40 degrees left lateral flexion, 60 degrees left lateral rotation, 25 degrees right lateral flexion, and 28 degrees right lateral rotation.  There was additional limitation and objective evidence of pain following repetitive motion.  Flexion remained the same, but extension was additionally limited to 10 degrees, left lateral flexion to 30 degrees, left lateral rotation to 53 degrees, right lateral flexion to 22 degrees and right lateral rotation to 20 degrees.  

Range of motion of the lumbar spine was 90 degrees flexion, 30 degrees extension, 35 degrees left lateral flexion, 20 degrees left lateral rotation, 30 degrees right lateral flexion and 18 degrees right lateral rotation.  Again, there was additional limitation and objective evidence of pain following repetitive motion.  Flexion was additionally limited to 85 degrees, extension to 10 degrees, left lateral flexion to 20 degrees, left lateral rotation to 15 degrees, right lateral flexion to 25 degrees and right lateral rotation to 15 degrees.  

Reflexes were normal.  Sensory examination of the upper extremities and right lower extremity was normal.  Sensory examination of the left lower extremity showed decreased sensation to pain or pinprick in the L5 dermatome.  Motor examination was also normal.  There was normal muscle tone, but evidence of left calf muscle atrophy.  A contemporaneous x-ray of the cervical spine showed cervical spondylosis and intervertebral space narrowing at C5-6.  An x-ray of the lumbar spine was normal, but an October 2010 MRI showed degenerative changes; spondylosis; concentric disc bulging of  L5-S1; mild anterior displacement of L5 over S1 due to severe osteoarthritis facet joints; and moderate lateral recess stenosis at L4-5 level and severe lateral recess neural foramina stenosis at L5-S1 level.  

The examiner noted that the Veteran was not employed and his current occupation was student.  The diagnoses were lumbar myositis, left lumbar radiculopathy L5,  lumbar degenerative changes, cervical myositis and cervical spine spondylosis.  .  The effects on occupation included assigned different duties, increased tardiness and absenteeism.  The examiner also noted decreased mobility, decreased manual dexterity, problems with lifting and carrying, lack of stamina, weakness or fatigue, decreased strength in upper extremity and lower extremity and pain.  The Veteran reported problems using the computer due to his cervical spine disability.  

The examiner opined that the Veteran's cervical myositis limited him from above shoulder activities, computer use of more than 40 minutes in a row, pushing and pulling more than 25 pounds.  The Veteran's lumbar radiculopathy limited to ability to stay sitting for a prolonged period, pushing, pulling more than 25 pounds and lifting or carrying more than 20 pounds.  Further, the Veteran was unable to drive a manual transmission or use heavy equipment.  However, the examiner found that the Veteran would be able perform light sedentary work with ergonomic appliances and reasonable accommodations for period resting periods and change of position.

Subsequent VA treatment records also continued to document no sensory deficit until an August 30, 2011 which showed decreased pinprick sensation in the right foot.  An August 2011 CT of the low back showed L5-S1 anterolisthesis secondary to bilateral L5 pars defects and marked bilateral foraminal narrowing.  There was also mild posterior concentric disc bulges from L3-4 through L5-S1.  However, a September 2011 record showed no focal neurological deficit or sensory deficit.  The Veteran exhibited adequate pin prick test and motor strength in both upper and lower extremities.  A follow up record indicated that the Veteran had right lumbosacral tenderness with palpation and associated muscle spasms.  On neurological examination, there was a mild bilateral hand tremor, but no other neurological deficit.  However, the examiner suspected radiculopathy/right sciatica.  An October 2011 record observed limited range of motion in the lumbar spine, but functional flexion and extension.  Motor examination showed adequate tone with no rigidity, paralysis, wasting or fasciculations.  Motor strength was normal, except for in the gluteus muscle and hamstring.  There was tenderness on palpation and numbness of the right paravertebral muscle and gluteus.  Reflexes were also diminished on both right and left.  Sensory examination revealed decreased sensation in right L3-5 and S1 to light touch.  Follow up treatment records continued to show complaints of cervical and lumbar pain.  An April 2012 record showed that the Veteran was still engaged in his college studies.  

An October 2012 addendum opinion to the September 2010 VA examination was done after reviewing the additional VA treatment records.  The examiner observed that the current cervical and lumbar conditions were chronic with on and off exacerbations with limited benefits from physical therapy.  The examiner observed an April 2012 record that showed that the Veteran was feeling better since starting yoga and Pilates classes with a reduction in pain and range of motion.  Thus, this examiner determined that the Veteran was better and able to tolerate pain.  The examiner also observed an October 2012 record that showed the Veteran was doing well and engaged in his college studies.  The examiner opined that this information suggested that the Veteran was finding a way to manage his chronic and recurrent pain and was very functional at this time.  The severity of his cervical and lumbar condition was characterized as mild to moderate with need of chronic pain management since September 2011.  This finding did not represent that the severe narrowing of the lumbar foramen that caused radicular pain had resolved, but was in remissions.  The current cervical myositis was mild as well as the radiologic findings.  

Analysis

Degenerative Disk Disease of the Cervical Spine

After considering the totality of the evidence from September 26, 2003, the Board finds that a rating in excess of 30 percent is not warranted under the old or new criteria for the Veteran's cervical spine disability.  Under both the old and new criteria, the Veteran is receiving the maximum rating possible based on limitation of motion of the cervical spine.  As the Veteran is receiving the maximum rating possible under limitation of motion for the cervical spine under both criteria, further analysis under DeLuca, supra, would not result in a higher schedular rating.  Johnston v. Brown 10 Vet. App. 80, 84-85 (1997).  

Moreover, there has been no objective finding of unfavorable ankylosis to warrant a higher under the prior Diagnostic Code 5287 or the current general rating formula.  Ankylosis is defined as immobility and consolidation of a joint due to disease, injury, or surgical procedure.  See Lewis v. Derwinski, 3 Vet. App. 259 (1992).)  The most recent VA examination clearly found no evidence of ankylosis.  The evidence of record shows that there has been significant remaining motion of the cervical spine and the Veteran has not reported any periods when his spine was fixed in position.  
 
Moreover, neither the treatment records or VA examinations showed that the Veteran suffered severe recurring attacks with intermittent relief to warrant a 40 percent rating under the previous Diagnostic Code 5293.  Again, the most recent VA addendum opinion in October 2012 characterized the Veteran's disability as mild to moderate as opposed to severe.  Moreover, the evidence also failed to document recurring attacks with only intermittent relief.  At the August 2004 VA examination, the Veteran reported approximately 10 acute flare-ups per year.  Thus, while the Veteran did have recurring attacks, it does not appear that they reoccurred with only intermittent relief.   The most recent examination documented no such attacks.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under the revised Diagnostic Code 5243 for intervertebral disc syndrome.  Nevertheless, there has been no objective medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months to warrant a 40 percent rating for intervertebral disc syndrome.  Although the Veteran reported at the August 2004 VA examination that he was told to rest for three days by a doctor on three occasions, the examiner still indicated that there had been no incapacitating episodes over the past year.  Moreover, even consider these periods as qualifying as incapacitating episodes, the total time still did not equate to at least four weeks.  Again, the most recent VA examiner clearly stated that there had been no incapacitating episodes requiring physician prescribed bed rest over the past 12 months.  Further, VA treatment records are also silent with respect to any findings of incapacitating episodes necessitating physician prescribed bedrest.   

Moreover, there is no evidence of neurologic abnormalities to warrant a separate rating under another diagnostic code pursuant to Note (1) of the general rating formula for disease and injuries of the spine.  There have been no objective medical findings of decreased sensation of the upper extremities or other neurological symptoms associated with the Veteran's cervical spine that would warrant a separate compensable rating.  The August 2004 EMG showed no evidence of radiculopathy.  Rather, the EMG found evidence of  bilateral carpal tunnel syndrome and the August 2004 VA examiner clearly found that this disability was not associated with the Veteran's cervical spine disability, but rather due to repetitive microtrauma at the wrist level.  Moreover, at both VA examinations, the Veteran expressly denied bowel or bladder complaints.  In sum, the medical evidence of record does not support a separate compensable rating for neurologic abnormalities and the Veteran's symptoms are adequately contemplated in the current 30 percent rating.

The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  In this regard, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected cervical spine disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that from September 26, 2003, a preponderance of the evidence is against entitlement to a rating in excess of 30 percent for the Veteran's cervical spine disability at any point during the course of the appeal.  As the preponderance of the evidence weighs against a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

L5-S1 Spondylosis with Spondylolisthesis and Sacroiliitis

After considering the totality of the evidence from September 26, 2003, the Board also finds that a rating in excess of 20 percent is not warranted under the old or new criteria for the Veteran's low back disability.  The Board finds that when applying the new general rating formula to the Veteran's low back disability, there is no competent medical evidence to warrant a rating in excess of 20 percent.  There was no objective finding of forward flexion of the thoracolumbar spine of 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine to warrant a 40 percent rating.  Range of motion at its most restrictive was to 40 degrees flexion as the August 2004 VA examination.  The most recent VA examination showed range of motion to 90 degrees flexion.  Further, none of the medical evidence shows that there has been ankylosis of the lumbar spine.  The most recent VA examiner clearly found no evidence of ankylosis.    

Similarly, under the old criteria, Diagnostic Code 5292 for limitation of motion of the lumbar spine, a maximum 40 percent rating is not warranted because limitation of motion has not been found to be severe.  As previously stated, the October 2012 VA addendum opinion described the Veteran's disability as mild to moderate.  Moreover, as noted above, even at its most restrictive, range of motion was still to 40 degrees, which is almost half of full range of motion and, in turn, cannot be considered severe given the level of limitation.  Further, Diagnostic Codes 5286 and 5289 under the old criteria for the lumbar spine are not applicable in this case because again there is no evidence of ankylosis of the lumbar spine.  

The Veteran has reported chronic low back pain and thus, the Board recognizes the application of 38 C.F.R. §§ 4.40 and 4.45, and DeLuca, supra.  However, higher compensation is not warranted under these provisions because there is no persuasive evidence of additional functional loss due to pain, weakness, fatigue, or incoordination which would limit motion to such a degree so as to warrant a rating in excess of the 20 percent.  At the August 2004 VA examination, pain was only documented at the last degree of testing.  At the most recent VA examination, following repetitive testing, flexion was only additionally limited by five degrees to 85 degrees flexion, which still does not meet the criteria for a higher rating.  

Further, as discussed above, pain alone is not sufficient to warrant a higher rating, as pain may cause a functional loss, does not itself constitute functional loss.  Mitchell, 25 Vet. App. 32 (2011).  Rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  Id. at 11; see 38 C.F.R. § 4.40.  In this case, it does not.  Therefore, a rating in excess of 20 percent is not warranted based on limitation of motion.

Under the old criteria of Diagnostic Code 5295 for lumbosacral strain, there has also been no medical evidence of listing of the whole spine to the opposite side, a positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of the joint space or abnormal mobility on forced motion, which are necessary findings to achieve a 40 percent rating under Diagnostic Code 5295.  

Further, consideration has been given as to whether a higher disability evaluation could be assigned under the old Diagnostic Code 5293 or the new Diagnostic Code 5243 for intervertebral disc syndrome.  However, in the instant case, there has been no medical evidence showing that the Veteran has been prescribed bed rest due to incapacitating episodes having a total of at least four weeks during the past 12 months; or that he has suffered severe, recurring attacks with intermittent relief to warrant a 40 percent rating for intervertebral disc syndrome.   As noted above, even considering  the nine days of physician prescribed bed rest claimed by the Veteran at the August 2004 VA examination, there is still no showing of incapacitating episodes of at least four weeks.  Again, the most recent VA examination found no evidence of incapacitating episodes and the examiner in an addendum opinion characterized the Veteran's disability as mild to moderate as opposed to severe.  

With respect to neurologic abnormalities, pursuant to Note (1) of the general rating formula for disease and injuries of the spine, with the exception of radiculopathy of the lower extremities, there has been no objective finding of neurological abnormalities associated with the Veteran's low back disability.  By way of background, the prior Board decision issued in May 2010 granted service connection for radicular left ankle pain and numbness associated with the Veteran's low back disability, which was effectuated by the RO in the November 2010 rating decision.  At that time, the RO assigned a noncompensable rating and the Veteran did not appeal the rating assigned.  Moreover, as discussed in the Remand section below, the Board finds that further development is necessary to determine whether the Veteran's suffers from right leg radiculopathy associated with his low back disability.  

Nevertheless, the medical evidence clearly shows no findings of bowel or bladder dysfunction.  Both VA examination clearly found no urinary of fecal incontinence.  The September 2010 VA examiner also found that the Veteran's erectile dysfunction was not associated with his back.  Thus, the Board finds that a separate rating is not warranted for any neurological symptoms other than radiculopathy of the lower extremities and the Veteran's manifested symptoms associated with his low back disability are adequately contemplated in the current 20 percent rating. 

Again, the Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Again, he is competent to report observable symptoms.  Layno v. Brown, 6 Vet. App. 465 (1994).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay evidence has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms.  

The Board has considered whether staged ratings under Fenderson, supra, are appropriate for the Veteran's service-connected low back disability; however, the Board finds that his symptomatology has been stable throughout the appeal period.  Therefore, assigning staged ratings for such disability is not warranted.  

In conclusion, the Board finds that from September 26, 2003, a preponderance of the evidence is against entitlement to a rating in excess of 20 percent for the Veteran's low back disability at any point during the course of the appeal.  As the preponderance of the evidence weighs against a higher rating, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

Extraschedular

The Board has also contemplated whether the case should be referred for extra-schedular consideration.  In general, the schedular disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such schedular criteria was discussed in great detail above.  To accord justice in an exceptional case where the schedular standards are found to be inadequate, the RO is authorized to refer the case to the Chief Benefits Director or the Director, Compensation and Pension Service for assignment of an extraschedular evaluation commensurate with the average earning capacity impairment.  38 C.F.R. § 3.321(b)(1).

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  Id.  The Court has held that the Board is precluded by regulation from assigning an extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first instance; however, the Board is not precluded from raising this question, and in fact is obligated to liberally read all documents and oral testimony of record and identify all potential theories of entitlement to a benefit under the law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court further held that the Board must address referral under 38 C.F.R. §3.321(b)(1) only where circumstances are presented which the Director of VA's Compensation and Pension Service might consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  Either the RO or the Board must first determine whether the schedular rating criteria reasonably describe the Veteran's disability level and symptomatology.  Id. at 115.  If the schedular rating criteria do reasonably describe the Veteran's disability level and symptomatology, the assigned schedular evaluation is adequate, referral for extraschedular consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology, then either the RO or the Board must determine whether the Veteran's exceptional disability picture includes other related factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 116.  If this is the case, then the RO or the Board must refer the matter to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected cervical and low back disabilities with the established criteria found in the rating schedule.  The Board finds that the Veteran's symptomatology is fully addressed by the rating criteria under which such disability is rated.  In this regard, the Veteran's disability ratings contemplate his functional limitations, primarily consisting of pain and reduced motion, caused by his cervical and low back disabilities.  Separate rating for any neurological abnormalities have been assigned where warranted.  There are no additional symptoms of these disabilities that are not addressed by the rating schedule.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology of his service-connected disabilities.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Therefore, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).

TDIU

The Court has held that a request for a total disability rating based on individual unemployability (TDIU), whether expressly raised by a Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if the disability upon which entitlement to TDIU is based has already been found to be service-connected, as part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  However, in the instant case, the evidence does not show that the Veteran's service-connected cervical spine and low back disabilities render him unemployable.  The most recent VA examination clearly indicated that the Veteran could still perform sedentary work.  Moreover, VA treatment records showed that the Veteran was still attending college to work on an advanced degree.  As such, the evidence does not indicate that the Veteran is unemployable at this time.  Accordingly, there is no need for further analysis with respect to this matter.  


ORDER

Entitlement to an initial rating in excess of 30 percent from September 26, 2003 for degenerative disk disease of the cervical spine is denied.

Entitlement to an initial rating in excess of 20 percent from September 26, 2003 for lumbar strain is denied.


REMAND

The Board finds that further development is necessary to determine whether the Veteran has radiculopathy of the right lower extremity associated with his service-connected low back disability.  While noting left leg abnormalities, the September 2010 VA examination documented that sensory examination of the right leg was normal.  However, subsequent treatment records in August 2011 showed decreased sensation to pinprick in the right foot.  Thus, the Board finds that the Veteran should be afforded a VA examination to determine whether a separate disability rating is warranted for radiculopathy of the right lower extremity. 
 

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should be scheduled for an appropriate VA examination to address any radiculopathy of the right lower extremity associated with the Veteran's service-connected low back disability.  The claims file must be made available to the examiner for review in connection with the examination.  All medically indicated tests should be accomplished.  After examining the Veteran and reviewing the claims file, the examiner should offer an opinion as to whether the Veteran has radiculopathy of the right lower extremity associated with his service-connected low back disability.  

2.  Thereafter, the RO should review the expanded record and determine if the benefit sought can be granted.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 
that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


